              Case 19-21022                 Doc 11      Filed 06/27/19              Entered 06/27/19 18:06:06   Page 1 of 7
Connecticut Local Form Chapter 13 Plan                                                                                           01/04/2019

                                              UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF CONNECTICUT

Fill in this information to identify your case:

Debtor 1* Edward            L.           Closs
           First Name      Middle Name Last Name
          Social Security Number: XXX - XX - 2 4 4 0
                         (Enter only last 4 digits)                                                             CHAPTER 13 PLAN
Debtor 2*
Spouse, if filing                                                                                                        _
                     First Name      Middle Name Last Name
                    Social Security Number: XXX - XX -
                         (Enter only last 4 digits)

Case number 19-21022
 (If known)
*For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" where applicable.

     ■               Original Plan

I.                                                                            NOTICES
            To Debtors:            Plans that do not comply with local rules and judicial rulings may not be confirmable.
                                   All plans, amended plans and modified plans shall be served upon all creditors by the
                                   Debtor and a certificate of service shall be filed with the Clerk.
                                   "Collateral" as used in this Chapter 13 Plan means the property securing a claim.
                                   If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. §
                                   506, or if the Debtor intends to avoid the fixing of a lien that impairs the Debtor's
                                   exemption pursuant to 11 U.S.C. § 522(f), then the Debtor must do two things: (1)
                                   indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
                                   separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the
                                   Contested Matter Procedure or local rules adopted after December 1, 2017. If a separate
                                   motion is not filed then the Debtor will not be entitled to relief pursuant to 11 U.S.C. §
                                   506 or 11 U.S.C. § 522(f).

                                   The Debtor must check the appropriate box (Included or Not Included) in the chart
                                   below. If an item is checked as "Not Included," or if both boxes are checked, the
                                   provision will be ineffective if later set out in this Chapter 13 Plan.

  The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in
                                                                                                                             Not
  Section 3.2, which may result in a partial payment or no payment at all to                              Included   ■
                                                                                                                             Included
  the secured creditor.
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                                                  Not
                                                                                                          Included   ■
  interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3.                                                           Included
  Assumption or rejection of executory contracts or unexpired leases pursuant                                                Not
                                                                                                          Included   ■
  to 11 U.S.C. § 365, set out in Section VI.                                                                                 Included
       Case 19-21022        Doc 11     Filed 06/27/19        Entered 06/27/19 18:06:06      Page 2 of 7
       To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
                     claim in order to be paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or
                     eliminated. You should read this Chapter 13 Plan carefully and discuss it with your
                     attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
                     wish to consult one.

                       If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this
                       Chapter 13 Plan, you or your attorney must file an objection to confirmation no later
                       than 7 days before the date set for confirmation of the Chapter 13 Plan, unless
                       otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
                       Chapter 13 Plan without further notice if no objection to confirmation is filed. See
                       Fed.R.Bankr.P. 3015.

                       This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this
                       Chapter 13 Plan does not mean that you will receive payment.

       To All          The Chapter 13 Plan contains no non-standard provisions other than those set out in
       Parties:        Section VII. The Debtor must check one box in the chart below indicating whether any
                       non-standard provision is Included or Not Included in Section VII of this Chapter 13
                       Plan.
                                                                                                     Not
 Non-standard provisions, set out in Section VII.                                    Included    ■
                                                                                                     Included

II.                               PLAN PAYMENTS AND LENGTH OF PLAN

       The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to
       the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this
       Chapter 13 Plan as required by 11 U.S.C. § 1322(a)(1). Payments by the Debtor will be made as set
       forth in this Section II.
       2.1 Payments to Chapter 13 Standing Trustee.
           The Debtor will make payments to the Chapter 13 Standing Trustee as follows:
            $        296.00 per Month                          for 60            months.
           If fewer than 60 months of payments are specified, additional monthly payments may be made to
           the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.

       2.2 Source of Payments to the Chapter 13 Standing Trustee.
           Check all that apply.
                The Debtor will make payments pursuant to a payroll deduction order.
            ■   The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following
                address (include case number on payment):
                       Roberta Napolitano, Chapter 13 Standing Trustee
                       PO Box 610
                       Memphis, TN 38101-0610
       2.3 Income Tax Refunds.
           Check one.



                                                     Page 2 of 7
       Case 19-21022 Doc 11 Filed 06/27/19 Entered 06/27/19 18:06:06 Page 3 of 7
          ■ The Debtor will retain any income tax refunds received during the plan term. Note the Chapter

            13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating
            disposable income if this option is selected.
            The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return
            filed during the plan term within 14 days after filing the return and will turn over to the
            Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.
            The Debtor will treat income tax refunds as follows:
       2.4 Additional Payments.
           Check one.
           ■ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.


       2.5 Estimated Total Payments.
           The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter
           13 Standing Trustee is:
           $                  17,760.00

       2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee
           Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following
           order:
            A. ORDER OF DISTRIBUTION

            1st- ADMINISTRATIVE Attorney Fees (if applicable)

            2nd - PRIORITY CLAIMS: Subsequent to payment of Administrative Fees, all claims entitled to
            priority under 11 U.S.C. §507 as well as 11 U.S.C. 1305 shall be paid as required by 11 U.S.C.
            §1322(a)(2)and (a)(4).

            3rd - SECURED CLAIMS: Concurrent with the above payments to Priority creditors, Secured
            creditors whose claims are duly proved and allowed, together with interest if applicable

            4th - GENERAL UNSECURED CLAIMS: Subsequent to payments to Priority and Secured
            creditors, dividends to general unsecured creditors whose claims are duly proved and allowed

           The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor
           pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
           to priority under 11 U.S.C. § 507, the present value of all allowed secured claims, and payments to
           unsecured creditors as provided in this Chapter 13 Plan.

III.                                 TREATMENT OF SECURED CLAIMS

       3.1 Secured Claims That Will Not Be Modified.
           Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to
           avoidance pursuant to 11 U.S.C. § 522(f), shall be described in this section. Check all that apply.
              None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
           ■ There are secured claims treated in this Chapter 13 Plan that are not going to be modified.




                                                     Page 3 of 7
 Case 19-21022 Doc 11 Filed 06/27/19 Entered 06/27/19 18:06:06 Page 4 of 7
   ■ Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular

      payments (Maintain) will be disbursed by the Debtor, as specified below.


1. Creditor:    Lakeview Loan Servicing
Last 4 Digits of    7   4   5 0        Check one of the following:
Account No.:
                                            ■   Balance on Arrearage Date:                       $15,000.00

                                       Interest Rate on Balance:

                                       Regular Payment (Maintain) by Debtor:*               $1,532.56 /month
■   Real Property
     ■ Principal Residence                                     Check below regarding real property taxes and
       Other (describe)                                        insurance:
                                                                ■ Mortgage payments include escrow for:
     Address of Collateral:
                                                                    ■ Real estate taxes
     76 Manning Lane, East Hartford, CT 06118
                                                                    ■ Homeowners Insurance

                                                                  Debtor pays directly for:
                                                                      Real estate taxes
                                                                      Homeowners Insurance
    Personal Property/Vehicle
    *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
2. Creditor:    Metropolitan District Employee Credit Union
Last 4 Digits of                       Check one of the following:
Account No.:
                                                Arrearage on Petition Date:                           $0.00
                                                Balance on Arrearage Date:                            $0.00

                                       Interest Rate on Balance:                                         0.00%

                                       Regular Payment (Maintain) by Debtor:*                 $528.00 /month

    Real Property
■   Personal Property/Vehicle
    Description of Collateral (include first digit and last four digits of          -
    VIN# for any vehicle):
        2016 Chevy Traverse
    *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.




                                                 Page 4 of 7
       Case 19-21022        Doc 11     Filed 06/27/19         Entered 06/27/19 18:06:06            Page 5 of 7
          Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing
          deadline under Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the
          current installment payment and arrearage. In the absence of a contrary, timely filed proof of claim,
          the amounts stated above are controlling. If relief from the automatic stay is ordered as to any item
          of Collateral listed in this Section, then, unless otherwise ordered by the Court, all payments under
          this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
          claims based on that Collateral will no longer be treated by this Chapter 13 Plan.
          The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
          (Collateral) to be retained prior to and after confirmation of any Chapter 13 Plan.
      3.2. Secured Claims Subject to Valuation Motion.
           ■ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

      3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(f)).
           ■ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

      3.4 Surrender of Collateral.
           ■ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.



IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4)]

      4.1 Applicability Of Post-Petition Interest.
         The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support
         obligations other than those treated in Section 4.4, will be paid in full without post-petition interest.
         If the court determines the Debtor is solvent or is to be treated as solvent under this Chapter 13 Plan,
         the Court may order post-petition interest be paid on claims.
             Please enter the current interest rate to be paid to the IRS if interest is
             required to be paid under this Chapter 13 Plan (if the Debtor is being
             treated as if solvent):                      %

         If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
         being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
         interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
         interest per annum to the State of Connecticut Department of Revenue Service's priority and general
         unsecured state tax claims; and, _____% interest per annum to the Internal Revenue Service's
         priority and general unsecured federal tax claims.
      4.2 Trustee's Fees.
         The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of
         the case but are estimated to be 10% of plan payments.
      4.3 Administrative Attorney's Fees.               PRO BONO
         Total Fees:               Total Expenses:                  Paid Prior to Confirmation: Balance Due:
                       $4,000.00                     $310.00                          $3,310.00             $1,000.00
         Total Allowance Sought:                         $4,310.00 (Fees and Expenses)
          Payable                           [Check one]               ■   Through this Chapter 13 Plan
                                                                          Outside of this Chapter 13 Plan
                           $1,000.00


                                                      Page 5 of 7
         Case 19-21022        Doc 11     Filed 06/27/19       Entered 06/27/19 18:06:06      Page 6 of 7
           Attorneys shall file applications for allowance of compensation and reimbursement of expenses
           pursuant to 11 U.S.C. § 330 if the total allowance sought exceeds $4,000.00 before confirmation of
           this Chapter 13 Plan. The Court will consider allowance of compensation and reimbursement of
           expenses without such an application if the total allowance sought equals or is less than $4,000.00.
        4.4 Domestic Support Obligation(s).
            ■    None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

        4.5 Priority Claims.
            ■    None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

V.                      TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

        5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.
              None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
           Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors
           holding claims totaling:
                                                                    $5,759.00

           a dividend of                                   0.00%        over a period of     60       months.

        If the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive
        100% of their claims plus interest), the interest rate to be paid to unsecured, non-tax claims is % per
        annum.

VI.                         EXECUTORY CONTRACTS AND UNEXPIRED LEASES

           ■    None. If “None” is checked, the rest of this section need not be completed or reproduced.

VII.                                 NON-STANDARD PLAN PROVISIONS

           ■     None. If “None” is checked, the rest of this section need not be completed or reproduced.

            PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
       IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

 I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to
 under penalty of perjury. By signing and filing this document each Debtor certifies that the wording
 and order of the provisions in this Chapter 13 Plan are identical to those contained in the
 Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
 provisions other than those set out in Section VII.

s/Edward L. Closs
(Debtor Signature)                                         (Joint Debtor Signature)

s/Edward L. Closs                  06/27/2019
    Debtor (Type Name)                    Date                 Joint Debtor (Type Name)            Date


                                                      Page 6 of 7
        Case 19-21022      Doc 11     Filed 06/27/19       Entered 06/27/19 18:06:06    Page 7 of 7

s/Neil Crane                    06/27/2019
  Attorney with permission to           Date
    sign on Debtor's behalf
[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P. 9011.]




Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.




                                                   Page 7 of 7
